Opinion by
Ekwall, J.
This case is before the court on the merits, a motion to dismiss made on the part of the Government having been denied (H. H. Elder & Co. v. United States, 20 Cust. Ct. 61, C. D. 1084). In denying the motion, it was held that the failure of a liquidator to follow certificates of analyses made *446by the Federal-State Seed Laboratory constituted “clerical error” wxtmn the meaning of that term as used in section 514, Tariff Act of 1930 (19 U. S. C. §1514). It being conceded by counsel for the Government that the entry should have been liquidated in accordance with the percentages of the various types of seeds in the shipment, as shown by the certificates of the Federal-State Seed Laboratory (United States Department of Agriculture), attached to the consular invoices as collective exhibit 2, the claim of the plaintiff was sustained.